Citation Nr: 0944413	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  04-38 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a July 
1987 motor vehicle accident, including head injuries, 
paralysis of the left leg, pain in both hips and the left 
leg, and liver damage.  


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to October 
1982 and reserve service subsequently until November 1990.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision, in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina denied reopening a 
previously denied claim of entitlement to service connection 
for residuals of a motor vehicle accident, including head 
injuries, paralysis of the left leg, pain in both hips and 
the left leg, and liver damage.  

The Veteran and his spouse testified in support of this claim 
during a hearing held before the undersigned at the Board in 
June 2006.  

In December 2006, the Board reopened the claim and remanded 
it to the RO for additional action.  The Board also remanded 
a claim of entitlement to nonservice-connected pension 
benefits to the RO for issuance of a statement of the case.  
The Board explained that the Veteran had initiated an appeal 
of the RO's denial of this claim and that it was the RO's 
responsibility to then act in response.  On remand, in July 
2009, the RO did so by issuing a statement of the case.  
Since then, however, the Veteran has not perfected his 
appeal.  The claim of entitlement to nonservice-connected 
pension benefits is thus not now before the Board for 
appellate review.


FINDING OF FACT

Residuals of a July 1987 motor vehicle accident, which 
include abnormalities of the left lower leg, but not a head 
injury, hip pain or liver damage, are not related to the 
Veteran's active service.   


CONCLUSION OF LAW

Residuals of a July 1987 motor vehicle accident, including 
head injuries, paralysis of the left leg, pain in both hips 
and the left leg, and liver damage, were not  incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101, 1131 (West 2002); 
38 C.F.R. §§ 3.6, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  VA is also to assist a claimant in obtaining 
evidence necessary to substantiate a claim, but such 
assistance is not required if there is no reasonable 
possibility that it would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b), (c) (2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure compliance with the 
provisions of the VCAA, when applicable.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA is applicable in 
this case and, as explained below, VA satisfied the 
requirements thereof by providing the Veteran adequate notice 
and assistance with regard to his claim.  The Board's 
decision to proceed in adjudicating this claim does not, 
therefore, prejudice the Veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004).  

The Court has held that the VCAA notice requirements apply to 
all five elements of a service connection claim, including: 
(1) veteran status; (2) existence of disability; (3) a 
connection between service and disability; (4) degree of 
disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA provided the Veteran VCAA notice on his claim by letters 
dated February 2002 and January 2007, the first sent before 
initially deciding this claim in a rating decision dated 
January 2003.  The timing of that notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  

The January 2007 notice was issued after the initial 
adjudication of the claim.  The timing deficiency was cured 
by readjudication of the claim in a supplemental statement of 
the case issued after the January 2007 notice.  See Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The content of the notice letter, considered in conjunction 
with the content of other letters the RO sent the Veteran in 
June 2007 and April 2009, also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  
In the letters, the RO acknowledged the Veteran's claim, 
notified him of the evidence needed to substantiate that 
claim, identified the type of evidence that would best do so, 
notified him of VA's duty to assist and indicated that it was 
developing his claim pursuant to that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, the RO 
identified the evidence it had received in support of the 
Veteran's claim and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the Veteran in obtaining all other outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO 
endeavored to secure and associate with the claims file all 
evidence the Veteran identified as being pertinent to his 
claim, including service and post-service treatment records, 
service personnel and treatment records, and information from 
the Social Security Administration.  With regard to some of 
these records, however, either the Veteran did not sign the 
appropriate forms authorizing the release thereof, or the RO 
received responses that the records did not exist or were not 
available.  The Veteran does not now assert that there are 
any other outstanding records he wishes VA to obtain on his 
behalf.  

In its December 2006 Remand, the Board instructed the RO to 
contact the Defense Finance Accounting Service for the 
purpose of obtaining documents that may identify the amount 
of travel time the Veteran's service department allotted him 
for returning from his July 1987 period of active duty for 
training in Michigan.  The RO had previously done so on two 
occasions, but had received no response.  On remand, the AMC 
did not comply by making a third effort.  Another remand is 
not necessary, however, because, as explained below, the AMC 
obtained other evidence showing that the Veteran's service 
department allotted him, at most, three days to return from 
active duty for training.  The Veteran does not dispute this 
information.  

The AMC also afforded the Veteran VA examinations, during 
which examiners discussed the etiology of residuals of the 
Veteran's July 1987 accident.  The Veteran does not assert 
that the reports of these examinations are inadequate to 
decide his claim.

II.  Analysis 

The Veteran contends that he is entitled to service 
connection for residuals of a July 1987 accident, during 
which a motor vehicle hit him while he was riding his 
bicycle.  According to his written statements and hearing 
testimony, the accident occurred as he traveled home to North 
Carolina from a period of active duty for training in 
Michigan.  

He asserts that, enroute from his exit duty station, while 
still on an authorized three-day pass to travel from such 
training, he stopped at his mother's house, which was located 
40 to 50 miles from his home, jumped on his bike and rode to 
the store; while doing so, the accident occurred.  The 
Veteran contends that, after the car hit him, medical 
personnel took him to a hospital in Sanford, North Carolina, 
where he received treatment before being transferred to Duke 
University Medical Center (DUMC).  Allegedly, this initial 
hospitalization occurred while the Veteran was still subject 
to the three-day authorized travel pass.  

According to the Veteran's spouse's testimony, the Veteran 
stayed in the initial hospital for two days prior to the 
transfer to DUMC.    

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  

Active service includes any period of active duty, active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of duty 
or from an acute myocardial infarction, a cardiac arrest or a 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2009).  

An individual who is disabled or dies from an injury or 
covered disease incurred while proceeding directly to or 
returning directly fro active duty for training or inactive 
duty training will be deemed to have been on such training 
duty.  VA will determine whether such individual was 
authorized or required to perform such duty and whether he 
became disabled or died from an injury or covered disease so 
incurred.  VA will consider the hour on which the individual 
began to proceed or return, the hour on which the individual 
was scheduled to arrive for, or ceased to perform, such duty, 
the method of travel performed, the itinerary, the manner in 
which the travel was performed, and the immediate cause of 
disability or death.  38 C.F.R. § 3.6(e)(2) (2009).  

When a claimant files a claim alleging entitlement to 
benefits by reason of disability or covered disease incurred 
while proceeding directly to or returning directly from 
active duty for training or inactive duty training, the 
burden of proof will be on the claimant.  38 C.F.R. § 
3.6(e)(2).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain conditions, 
including arthritis, if it is shown that the claimant served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, one such condition 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Documents dated after the July 1987 accident, including VA 
and private treatment records, VA examination reports and 
information from the Social Security Administration, confirm 
that the Veteran currently has residuals of the accident.  
Such residuals include: extensive left leg, ankle and foot 
abnormalities, such as weakness, paresthesias, decreased 
muscle tone, a gait abnormality, atrophy of the left calf, a 
flail left ankle joint, a left foot drop and paralysis of 
muscle groups X, XI an XII, but not head or any other 
neurological abnormalities, hip pain or liver damage.  

During VA examinations conducted in June 2009, examiners 
related the Veteran's neurological abnormalities to pre-
accident alcohol abuse and psychiatric problems (the former 
evidenced as cortical atrophy on computer tomography imaging 
conducted in July 1987), rather than to a sudden brain injury 
(no neurological symptoms reported or noted following the 
accident).  As well, the examiners related the Veteran's 
liver damage to hepatitis C (diagnosed in 1990) and/or 
alcohol abuse (Veteran had alcohol on his breath at the time 
of the accident and was then shown on testing to have 
cortical atrophy).  They also ruled out a relationship 
between the Veteran's hip pain and accident based on the 
absence of hip complaints following the accident.      

The question is thus whether the accident residuals are 
related to the Veteran's active service, or more 
specifically, to the allowable travel associated with the 
July 1987 period of active duty for training.  

According to June 1987 orders from the Unites States Army 
Reserve Personnel Center (USARPC), the Veteran's service 
department ordered him to special active duty for training 
for 23 days in July 1987 plus allowable travel time, as 
alleged.  USARPC instructed the Veteran to report to Fort 
Wolters in Mineral Wells, Texas on July 2, 1997, after which 
he was to proceed to Grayling, Michigan on or about July 12, 
1987.    

The RO contacted the National Personnel Records Center (NPRC) 
in an effort to determine how many days of travel time the 
Veteran's service department authorized the Veteran in July 
1987, but NPRC responded that it had no record of the Veteran 
on file.  According to excerpts from the Joint Federal Travel 
Regulation Table and the Department of Defense's Military Pay 
and Allowance Manual, which NPRC attached to its letter, 
because the Veteran's home in Fayetteville, North Carolina 
was located 1,000 miles from Grayling, Michigan, the Veteran 
had, at most, an allowance of three days to travel from the 
place of training to his home.  The Veteran does not dispute 
and has acknowledged this fact.   

The Veteran was thus under orders to serve on active duty for 
training from July 2, 1987 to July 24, 1987 and to return 
home within three days following the completion of such 
training, or by July 27, 1987.  There is, however, no 
evidence of record corroborating the Veteran's contention 
that the accident at issue occurred on July 26, 1987 or July 
27, 1987 in Sanford, North Carolina.  

While the Veteran is competent to report when the accident 
occurred, he has not reported a consistent date for the 
accident.  In his initial claim for benefits in August 1994, 
he reported only that the accident had occurred in "July 
1987."  In November 1994, he reported that the accident 
occurred on July 26, 1987; while in August 2001, he reported 
that it occurred on July 27, 1987.  At his hearing he seemed 
to agree that the accident occurred on July 29, 1987, and 
testified that he had not left his base in Michigan until 
late on July 26 or early on July 27, 1987.

In July 1995, personnel from the Sanford Police Department 
twice responded to the RO that there was no report of the 
accident on file.  The records from DUMC conflict; most 
frequently they indicate that the accident occurred on July 
30, 1987 and that the Veteran was transferred there from an 
emergency room the same night of the accident.  Occasionally, 
however, they note an accident date of July 29, 1987.  
Records from the Social Security Administration and the 
Veteran's service personnel records also note an accident 
date of July 29, 1987, two days beyond the Veteran's 
allowable travel time.  

There is but one document, a DUMC Consultation Request and 
Report dated July 30, 1987, which refers to July 26, 1987 or 
July 27, 1987.  This document includes the following 
notation, "A & O x2+ (July 27, 1987)."  Alone, it is 
insufficient to show that the accident occurred on July 26, 
1987 or July 27, 1987.  It is unclear whether the medical 
professional who made this notation was referring to medical 
evidence associated with the accident, which was dated July 
27, 1987 and might support the Veteran's assertion with 
regard to the date of his accident, whether he was referring 
to a report from the Veteran's period of active duty for 
training, or whether he was recording the Veteran's reported 
medical history (he placed a quotation on the left). 

In any case, by letter dated April 2009, the AMC provided the 
Veteran an opportunity to clarify this matter by signing a 
form authorizing the release of his treatment records from 
the emergency room where he was allegedly taken immediately 
after the accident.  Thereafter, however, the Veteran did not 
respond.  

The bulk of the contemporaneous treatment records show that 
the accident occurred more than three days after the end of 
the recognized period of ACDUTRA on July 24, 1987.  The 
Veteran's testimony supports a finding that the accident 
occurred more than three days after July 24, 1987.  The 
contemporaneous record is most probative, because it was 
created closer in time to the events in question by 
disinterested parties.  

Accordingly, the Board finds that the preponderance of the 
evidence establishes that the accident at issue occurred 
sometime after July 27, 1987, likely on July 29, 1987 or July 
30, 1987.  The Board thus finds that residuals of a July 1987 
motor vehicle accident, which include extensive abnormalities 
of the left lower leg, but not a head injury, hip pain, or 
liver damage, are not related to the Veteran's active 
service.  Based on this finding, the Board concludes that 
such residuals were not incurred in or aggravated by service.  
Inasmuch as the evidence is not in relative equipoise, the 
benefit-of-the-doubt rule is not for application. 


ORDER

Service connection for residuals of a July 1987 motor vehicle 
accident, including head injuries, paralysis of the left leg, 
pain in both hips and the left leg, and liver damage, is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


